DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner would like to note that:
-the rejection of claims 8, 10, 15, and 21 under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) in view of Lee et al. (US 2006/0188806) and in further view of Koes et al. (US 2002/0132180) is withdrawn following the applicant’s amendment to claim 8; and
-the rejection of claims 8 and 10-14 under 35 U.S.C. 103 as being unpatentable over Endou et al. (WO 2009/110166, with machine translation) in view of Nagahara et al. (US 2004/0259373) is withdrawn following the applicant’s amendment to claim 8.
Thackeray et al. (US 2017/0031244) and Endou et al. (WO 2009/110166, with machine translation) fail to teach photoresists comprising an acid having an acid dissociation constant pKa of -15<pKa<0.
There are no prior art teachings that would motivate one of ordinary skill to include a strong acid (an acid having an acid dissociation constant pKa of -15<pKa<0) in the photoresist of Thackeray et al. or Endou et al., and obtain the photoresist compositions of claims 1 and 8, and the method of claim 16 of the instant application.
Claims 1-8 and 10-21 are allowed.
Claim 9 has been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.